Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156823(53)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  FRED PAQUIN,                                                                                       Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 156823
  v                                                                 COA: 334350
                                                                    Mackinac CC: 2015-007789-CZ
  CITY OF ST. IGNACE,
             Defendant-Appellee,
  and
  ATTORNEY GENERAL,
             Intervening Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of intervening appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before September 25, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 22, 2018

                                                                               Clerk